Citation Nr: 9918813	
Decision Date: 07/09/99    Archive Date: 07/20/99

DOCKET NO.  96-27 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 70 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from July 1968 to 
October 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1995 rating determination 
of the Los Angeles Department of Veterans Affairs (VA) 
Regional Office (RO). 


FINDING OF FACT

The veteran's PTSD symptoms are shown be severe and to render 
him demonstrably unable to obtain or retain employment at 
this time.


CONCLUSION OF LAW

The criteria for a 100 percent evaluation for PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.132, Code 9411 (1995); 4.130 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. §  1155 (West 1991); 38 C.F.R. 
Part 4.  Separate diagnostic codes identify the various 
disabilities.

Service connection is presently in effect for PTSD, which has 
been assigned a 70 percent disability evaluation.

The schedular criteria for evaluation of psychiatric 
disabilities were changed effective November 7, 1996.  Where 
a law or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to an 
appellant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Thus, 
the veteran's psychiatric disorder must be evaluated under 
both the old and the new rating criteria to determine which 
version is most favorable to the veteran.

Under the old criteria, a 70 percent evaluation was warranted 
for severe impairment of social and industrial adaptability.  
A 100 percent evaluation was assigned where the attitudes of 
all contacts except the most intimate were so adversely 
affected as to result in virtual isolation in the community 
and when there were totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior, which rendered the veteran 
demonstrably unable to obtain or retain employment.  
38 C.F.R. § 4.132, Code 9411 (1996).

Under the new criteria, a 70 percent evaluation is assigned 
for occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships).

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

In July 1995, the veteran requested an increased evaluation 
for his service-connected PTSD.  The veteran reported that he 
had had worsening of his anger, anxiety, isolation, and 
flashbacks.  He also noted emotional numbing and a sleeping 
disorder.  

In a July 1995 letter, a VA psychiatrist at the Sepulveda VA 
Outpatient Clinic, indicated that the veteran had a 
longstanding history of PTSD.  He noted that the veteran had 
reported having recurrent and intrusive recollections and 
nightmares of combat stressors, feelings of detachment, 
restricted range of affect, irritability, insomnia, and 
hypervigilance.  The veteran also indicated that he had 
survivor guilt and periods where he thought he was going to 
hurt someone.  The VA psychiatrist noted that the veteran's 
current psychiatric diagnoses included PTSD, chronic pain, 
recurrent major depressive episodes, and episodic alcohol 
abuse.  He further indicated that the veteran's medical 
problems included shrapnel injuries, s/p laparotomy, multiple 
injuries to large joints, and dermatophytosis.  The physician 
observed that while the veteran had training in computer 
servicing, he had difficulty in seeking and maintaining 
employment due to the above listed problems.  

In September 1995, the veteran was admitted to the Brentwood 
VA hospital as he had been drinking heavily on a daily basis.  
The veteran's wife reported that his drinking made his 
flashbacks, intrusive thoughts, nightmares, and aggressive 
acting out much worse.  Axis I diagnoses of an adjustment 
disorder with depressed mood, severe alcohol dependence, 
PTSD, and marijuana dependence in remission, were rendered.  

In a December 1995 letter, the Chief Social Worker of the 
Vietnam Veterans Liaison Unit indicated that the veteran had 
a significant level of PTSD and that he appeared motivated to 
engage in intense PTSD treatment.  

In January 1996, the veteran was admitted to the Specialized 
Inpatient PTSD Unit at the West Los Angeles VA Medical Center 
(MC).  The veteran remained hospitalized until May 1996.  In 
an April 1996 interim report, it was noted that the veteran's 
last conventional employment had been in 1977.  The veteran 
had run a small business from 1974 to 1977.  Prior to that 
time, he had held jobs as a carpenter, a mechanic, and as a 
salesman.  The veteran noted that he had a history of 
conflicting relationships with employers, peers, and 
customers.  The examiner observed that the veteran had 
training in computer technology as a result of vocational 
rehabilitation training but that this had generated little 
income.  The examiner further noted that the veteran had been 
awarded Social Security Disability benefits by the state 
during his hospitalization stay.  

At the time of his May 1996 discharge, the veteran was noted 
to be partially disabled due to his PTSD.  His overall degree 
of psychiatric disability due to PTSD was described as severe 
to marked.  The examiner noted that given the multiple 
psychiatric and physical problems that the veteran had and 
due to the need for continued rehabilitation, he would remain 
totally disabled for at least one year.  

On May 20, 1996, the veteran was admitted to the domiciliary 
to participate in the PRRP program where he remained until 
discharged on September 6, 1996.  In the discharge summary 
report, it was noted that the veteran's participation in the 
PRRP program appeared initially to move the veteran somewhat 
with regard to social isolation but that he had subsequently 
regressed.  It was also noted that while the veteran had 
marketable skills he interfaced extremely poorly with others 
and it was doubtful that he would be able to secure and 
maintain employment.  The examiner further indicated that the 
veteran's present threshold of frustration was so severely 
restricted that even hospitalization was contraindicated.  
The prognosis for the veteran ever being able to return to 
work was very poor.  

In October 1996, the veteran was once again hospitalized as a 
result of feeling out of control and needing to calm down.  
Mental status examination revealed that he was alert, 
cooperative, and somewhat anxious.  He was oriented times 
four and irritable.  The veteran had flattened affect and a 
depressed mood.  His thought content was without homicidal 
ideation and he denied any audio or visual hallucinations.  
His thought process was linear and concise at that time.  
Memory was intact and insight and judgment were fair.  A 
diagnosis of PTSD was rendered.  A GAF Global Assessment of 
Functioning (GAF) score of 60 was reported.  

At the time of a January 1997 VA examination, the examiner 
observed that the veteran's hospitalization reports were 
punctuated by a troubled occupational history.  The veteran 
was noted to have continuously lost jobs because of his 
tendency to have flashbacks and "lose it".  The veteran 
also indicated that he could not let provocations go.  He 
noted having daily recurring flashbacks and continuous guilt 
feelings.  He also reported having nightmares of his combat 
experiences and difficulty sleeping.  He further indicated 
that he would stutter when agitated.  He tended to avoid 
contact and social gatherings and remained in bed and 
isolated from others.  The veteran reported that he had been 
married three times and that he was currently having marital 
problems although he dearly loved his wife.  

Mental status examination revealed that the veteran was alert 
and oriented.  There was some suspicion that he had been 
drinking but he denied that he had been drinking.  He 
appeared very anxious and hypervigilant throughout the 
examination and his anxiety increased when aspects of the 
military experience were touched on.  He also began to 
stutter and became agitated and somewhat disorganized.  At 
other times he was able to be coherent and his thought 
processes were logical.  There were no indications of 
psychosis but the veteran's mood was one of despair and 
frustration with him becoming tearful at times.  Diagnoses of 
PTSD and alcoholism were rendered.  

The examiner noted that the veteran clearly had PTSD and 
alcoholism and that he had major impairment in social and 
occupational functioning with a GAF score of 32. 

At the time of a January 1998 VA examination, the veteran 
reported that his social stressors had increased from the 
previous year.  Mental status examination revealed the 
veteran to be hypervigilant.  His mood and affect were 
primarily of rage, intermixed with tearfulness and dejection.  
His thought processes were scattered due to the intensity of 
his feelings.  He often collapsed into severe stuttering when 
discussing his feelings about his military experiences.  The 
examiner noted that the veteran's mood and disorganization 
seemed worse than the previous examination.  Diagnoses of 
PTSD and alcoholism were rendered.  

The examiner indicated that the veteran continued to be 
disabled due to PTSD.  He appeared to be unemployable due to 
problems with rage, communication, and concentration.  The 
examiner concluded that the veteran's problems were 
attributable solely to PTSD and that the use of alcohol was 
secondary to PTSD.  Thus, the GAF score of 28 was due solely 
to PTSD.  The examiner noted that the score was lower than 
his previous score because his mental status had declined and 
because he was now unable to function except in a setting of 
partial hospitalization.  

In May 1998, a letter was received from a physician from the 
PTSD Outpatient Service Team.  In the letter, it was noted 
that the veteran had severe chronic PTSD related to combat 
experiences in Vietnam and associated major depression with a 
history of more than 20 hospitalizations for severe violence, 
suicidality, and PTSD symptoms.  

The examiner indicated that that he had been treating the 
veteran for the past nine months and that during this time 
period he had consistently shown signs and symptoms of PTSD, 
including intrusive memories, flashbacks, severe avoidance, 
numbing symptoms, and marked reactivity, including 
hypervigilance, sleep disturbance, and hyperarousal.  These 
symptoms occurred and were triggered by exposure to small 
groups of others, crowds, and internal triggers.  The veteran 
was also noted to have an unstable mood and markedly impaired 
concentration.  The physician indicated that the veteran was 
unable to work at that time and anticipated that this 
condition would persist into the foreseeable future.  

The Board is of the opinion that a 100 percent disability 
evaluation is warranted for the veteran's service-connected 
PTSD.  While the veteran does not meet all the criteria 
necessary for a 100 percent schedular evaluation, the Court 
has held that the criteria for a 100 percent evaluation are 
"each independent bases for granting a 100 percent 
evaluation."  Richard v. Brown, 9 Vet. App. 266, 268 (1996).

The veteran is currently in receipt of SSDI.  Moreover, 
during the period of domiciliary stay beginning in May 1996, 
an examiner found that it was extremely doubtful that the 
veteran would be able to secure and maintain employment.  
Furthermore, the veteran was found to have major impairment 
in social and occupational functioning at the time of his 
January 1997 VA examination, with the examiner indicating 
that the veteran had a GAF score of 32.  A GAF score of 
between 31 and 40 contemplates some impairment in reality 
testing or communication (e.g., speech at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work).  American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (1994); 38 C.F.R. § 4.130 (1998).  In addition, at 
the time of a January 1998 VA examination, the veteran was 
found to be unemployable due to problems with rage, 
communication, and concentration, with the examiner noting 
that the veteran was worse off than he had been at the time 
of his January 1997 VA examination.  A GAF score of 28 was 
reported at that time, with the examiner indicating that this 
score was solely as a result of the veteran's PTSD.  A GAF 
score of 28 contemplates behavior which is considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment (e.g. sometimes 
incoherent, acts grossly inappropriate, suicidal 
preoccupation) or inability to function in almost all areas 
(e.g., stays in bed all day; no job, home, or friends).  
American Psychiatric Association: Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (1994); 38 C.F.R. 
§ 4.130 (1998).  The Board further observes that the veteran 
was found to be unable to work due to his PTSD in May 1998.  

The weight of the evidence is to the effect that the 
veteran's PTSD renders him incapable of maintaining gainful 
employment.  The veteran's inability to maintain employment 
has essentially been attributed to PTSD by several VA 
examiners.  The Board finds that this evidence outweighs 
other suggestions in the record that the veteran has a lesser 
degree of disability or that his inability to maintain 
employment is the result of non-service-connected conditions.  
Given that the veteran's PTSD prevents him from maintaining 
employment, he meets the requirements for a 100 percent 
schedular evaluation under either the old or new criteria for 
evaluating PTSD.


ORDER

A 100 percent evaluation for PTSD is granted subject to the 
laws and regulations governing monetary benefits.  



		
	Mark J. Swiatek
	Acting Member, Board of Veterans' Appeals



 

